McDONALD, Presiding Judge.
Appellant was convicted of the offense of •contributing to the delinquency of a minor. His punishment was assessed at a fine of $250.00 and confinement in jail for thirty (30) days.
Prosecution was upon complaint and information.
The State concedes that the complaint is fatally defective for the reason that the date the offense is alleged to have been committed cannot be ascertained from a reading thereof. It appears to be “on or about the 4th day of October A.D., 19 — ,”.
The complaint is not sufficient to support the information which alleges the date of the offense as “on or about the 4th day of October 1964”. The date set forth in the complaint is beyond the statute of limitations. McLaren v. State, 167 Tex.Cr.R. 302, 320 S.W.2d 141; Suzuki v. State, Tex.Cr.App., 280 S.W.2d 744; Herron v. State, 150 Tex.Cr.R. 475, 203 S.W.2d 225.
The judgment is reversed and the prosecution ordered dismissed.